           Case 1:18-cv-01745-DAD-SAB Document 56 Filed 07/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DUSTIN ROBERT GRAN,                                Case No. 1:18-cv-01745-DAD-SAB-HC

12                  Petitioner,
                                                        ORDER GRANTING PETITIONER’S
13          v.                                          REQUEST TO SEAL DOCUMENTS

14   JOSIE GASTELO,

15                  Respondent.

16

17         Petitioner, represented by counsel, is proceeding with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19         Before the Court is Petitioner’s notice of request and request to file under seal the

20 unredacted version of the motion for stay of proceedings and Exhibit A to said motion.

21 Respondent has not opposed Petitioner’s request to seal and the time for doing so has passed. See

22 Local Rule 141(c).

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                    1
            Case 1:18-cv-01745-DAD-SAB Document 56 Filed 07/28/20 Page 2 of 2


 1          Accordingly, for good cause shown, IT IS HEREBY ORDERED that:

 2     1. Petitioner’s Request to Seal Documents is GRANTED; and

 3     2. The Clerk of Court is DIRECTED to file and maintain under seal: (1) Unredacted Motion

 4          for Stay of Proceedings, and (2) Exhibit A to the Motion.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     July 28, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
